OPINION
By THE COURT.
Submitted on motion of the petitioner seeking an order requiring that a writ of Habeas Corpus be served upon the respondent. This motion was filed on June 2,1952. The record reveals that the action was dismissed on May 14, 1952, by the following entry:
“This cause came on to be heard on the petition of Walter Stewart, petitioner herein, for a writ of habeas corpus.
It appearing that this Court has entertained previous cases, No. 4472 filed June 6, 1950, and dismissed October 20, 1950, No. 4544 filed December 5, 1950, and dismissed February 27, *2591951, No. 4656 filed July 13, 1951, and dismissed October 4, 1951, No. 4726 filed December 11, 1951, and dismissed January 10, 1952, wherein the release of this petitioner from the custody of this respondent by way of habeas corpus was denied, and it further appearing that the said petitioner has at all times since such finding and dismissal been incarcerated in the penitentiary and no change has occurred in his circumstance or condition, it is therefore ordered, adjudged and decreed by the Court on its own motion, that the petition in this cause be and the same is hereby dismissed, and that the said Walter Stewart be remanded to the custody of Ralph W. Alvis, as Warden of the Ohio State Penitentiary, to remain there until the expiration of his sentence or until he shall be otherwise released according to law.
“It is further ordered that the petitioner pay the costs of this proceeding. To all of which the petitioner excepts.”
Since there is no action pending at this time, the motion will be overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ., concur.